Filed 3/25/16 In re Santos B. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re SANTOS B., a Person Coming Under                               B267723
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. FJ52590)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

SANTOS B.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Benjamin R. Campos, Judge. Affirmed.
         Stephen Borgo, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
        Appellant Santos B. appeals a judgment sustaining a notice under Welfare and
Institutions Code section 7771 alleging that he violated the conditions of his probation.
Appointed counsel on appeal filed an opening brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende). We affirm the judgment.


                                          FACTS
        In December 2104, the People filed a petition under section 602 alleging that
Santos committed the offenses of making criminal threats (count 1; Pen. Code, § 422,
subd. (a)) and misdemeanor vandalism (count 2; Pen. Code, § 594, subd. (a)).2 At a
pre-plea hearing in January 2015, Santos admitted to the petition and the juvenile court
entered probation orders which included a condition that Santos not knowingly use or
possess illegal drugs.
        In October 2015, the probation officer issued a notice of violation of probation
pursuant to section 777. On October 19, 2015, the juvenile court conducted
an evidentiary hearing on the notice of violation. David Martinez, Santos’s probation
officer for the six months leading up to the hearing, testified. According to Martinez,
Santos had admitted on several occasions that he had smoked marijuana. Further,
Martinez found a number of pipes for smoking marijuana in Santos’s room. Santos
presented no evidence in defense. His counsel recognized that Santos had apparently
violated the terms of his probation by smoking marijuana, but argued to the court to reject
“probation’s recommendation for camp . . . .” Counsel argued that Santos had not caused
any problems during his probation, had been attending programs, that he was always
remorseful for his actions, and that his abuse problems could be better addressed outside
a camp placement.

1
        All further undesignated section references are to the Welfare and Institutions
Code.
2
      The probation officer’s report indicates that Santos threatened a neighbor while
holding an object that appeared to be a screwdriver, then walked over to her car and
punctured a tire with the object.

                                              2
       At the conclusion of the hearing, the juvenile court sustained the section 777
notice, and ordered Santos to a camp-community camp placement for five to seven
months, with a drug program. The court granted 12 days predisposition credit.
       Santos filed a timely notice of appeal.


                                      DISCUSSION
       We appointed counsel to represent Santos on appeal. Appointed counsel filed an
opening brief pursuant to Wende, supra, 25 Cal.3d 436, requesting independent review of
the record on appeal for arguable issues. We then notified Santos by letter that he could
submit any claim, argument or issues that he wished our court to review. Santos has not
filed any response.
       We have independently reviewed the record on appeal, and find that appointed
counsel has fulfilled his duty, and that no arguable issues exist. (Wende, supra, 25 Cal.3d
436; People v. Kelly (2006) 40 Cal.4th 106.)


                                     DISPOSITION
       The judgment is affirmed.




                                                 BIGELOW, P.J.
We concur:


                      FLIER, J.




                      GRIMES, J.




                                             3